DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 5/19/2022. As directed by the amendment: claims 1, 11, and 33 have been amended, claims 2-4, 12-14, 18, 24-32, and 38 have been cancelled and no new claims have been added. Thus, claims 1, 5-11, 15-17, 19-23 and 33-37 are presently pending in this application.

Drawings
The drawings are objected to because figures 1, 2A, and 2B with each figure including underlined reference number(s) (e.g. 124 in Fig.1) is improper. An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: Claim 11 recites “an actuator” which is not recited in the Specifications.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

Such claim limitation is: “an actuator adapted to vary” in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 11, claim limitation “an actuator adapted to vary” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is noted that the Specifications on page 17, ¶ 49 merely recites“actuating device”  without further defining any structure of the actuating device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

    PNG
    media_image1.png
    585
    938
    media_image1.png
    Greyscale

Figure 6 of Eckstein

Claims 1, 19-23, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Eckstein et al (US 20120289914 A1) in view of Kuebler et al. (US 20170216093 A1). 

Regarding Claim 1, Eckstein discloses a portable device to generate a vacuum for the medical treatment of wounds (abstract), and teaches a system for providing negative pressure ("vacuum therapy of wounds" ¶ 8) to a sealed space (sealed space of the “vacuum-tight wound dressing 80”, see ¶ 41) through a dressing connector 12 (see ¶ 30) in fluid communication with a tissue site (annotated fig.6), the system comprising:
a canister 10 (vessel, ¶ 30) having a collection chamber 8 (second housing part) (annotated fig.6), a first inlet (in connection with suction tube 82) fluidly coupled to the collection chamber 8 and adapted to be fluidly coupled to the dressing connector 12 (connection gland for a suction tube 82, fig.1a, annotated fig. 6; ¶ 30), a second inlet (left-hand opening for allowing aeration tube 112 passing through 10) fluidly coupled to ambient air from outside the collection chamber (annotated fig.6; aeration tube aerating with fresh air ¶ 17, 43), a first outlet (in connection with 84) fluidly coupled to the collection chamber 8 and adapted to receive negative pressure from a source of negative pressure (annotated fig.6; ¶ 41), and a second outlet (right-hand opening for aeration tube 112 passing through 10) adapted to deliver ambient air to the sealed space (annotated fig.6; aeration tube aerating with fresh air ¶ 17, 43); and
an internal fluid conductor (part of aeration tube 112 passing through 10) fluidly coupled between the second inlet (left-hand opening for allowing aeration tube 112 passing through 10) and the second outlet (right-hand opening for aeration tube 112 passing through 10) and adapted to deliver the ambient air through the collection chamber to the sealed space (annotated fig.6; aeration tube 112 aerating with fresh air ¶ 17, 43); 
a regulator 116 (valve), wherein the regulator is adapted to provide ambient air through the internal fluid conductor (part of aeration tube 112 passing through 10) to the sealed space (sealed space of the dressing 80) (annotated fig.6; ¶ 17, 43).
Eckstein fails to teach that the second inlet comprises a regulator. 
Eckstein and Kuebler are commensurate with each other because both references are negative pressure wound therapy systems, or vacuum therapy systems, that provide suction/vacuum to tissue of a patient. Kuebler discloses a negative pressure therapy system that treats tissue of the eye with irrigation fluid to be subsequently suctioned, and teaches that the inlet comprises a regulator 15 ('inlet valve', fig.1, ¶ 41).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device such that Eckstein’s regulator would be located in the second inlet such that it would function as an inlet valve, as taught by Kuebler, for the purpose of operatively opening and closing the valve so that fluid can flow into and out of the pump chamber (¶ 41).

Regarding Claim 19, Eckstein teaches the system further comprising a controller 100 (‘electronic control unit’) and a pressure sensor 94 (‘pressure sensor’, fig.6; Abstract, ¶ 42, 45) electrically coupled to the controller 100 and fluidly coupled to the collection chamber 8 (annotated fig.6).

Regarding Claim 20, Eckstein teaches the system further comprising a controller 100 (‘electronic control unit’) and a pressure sensor 94 electrically coupled to the controller 100 (‘electronic control unit’) and fluidly coupled directly to the sealed space (sealed space of the dressing 80) (annotated fig.6). As annotated in fig. 6, sensor 94 is coupled directly to seal space of dressing 80 via connecting means including tubes 88,84, vessel 20, tube 82 and connector 12.

Regarding Claim 21, Eckstein teaches a first fluid conductor having a first member (dotted line connecting 82 to 80 on fig.6) fluidly coupled between the first inlet (in connection with suction tube 82) and the dressing connector 12 (connection gland for a suction tube 82) (fig.1a and annotated fig.6; ¶ 30), and a second member 88 (‘tube section’) fluidly coupled to the first outlet (in connection with 84) and adapted to be coupled to a source of negative pressure 90 (‘vacuum-producing suction pump’) (annotated fig.6).

Regarding Claim 22, Eckstein teaches a controller 100 (‘electronic control unit’) and a pressure sensor 94 (‘pressure sensor’, fig.6; Abstract, ¶ 42, 45) electrically coupled to the controller and fluidly coupled to the second member (annotated fig.6; electrical connection; ¶ 30, 42).

Regarding Claim 23, Eckstein teaches a controller 100 and a pressure sensor 94 electrically coupled to the controller (annotated fig.6; electrical connection ¶ 30, 42), and wherein the first fluid conductor (dotted line connecting 82 to 80 on annotated fig.6) further comprises a third member (portion of 88 leading to 94) fluidly coupled to the dressing connector 12 (connection gland for a suction tube 82; fig.1a) and the pressure sensor 94 (annotated fig.6).

Regarding Claim 33, Eckstein teaches a method for providing negative pressure to a sealed space in fluid communication with a tissue site (Abstract; "vacuum therapy of wounds" ¶ 8), the method comprising:
applying negative pressure through a collection chamber 8 (second housing part) (fig.6) of a canister 10 (vessel) to the sealed space (sealed space of the “vacuum-tight wound dressing 80”, see ¶ 41) (fig.6);
delivering ambient air to the sealed space (sealed space of the vacuum-tight wound dressing 80) through a fluid conductor (dotted line connecting 82 to 80, rinsing tube 112, and tube section 114 from fig.6) fluidly coupled to the sealed space (sealed space of the dressing 80) in response to negative pressure within the sealed space (fig.6; "vacuum therapy of wounds" ¶ 8; aeration tube 112 aerating with fresh air ¶ 17, 43); and
controlling the airflow of the ambient air with a regulator 116 (valve, fig.6; ¶ 43) fluidly coupled to the fluid conductor (dotted line connecting 82 to 80, rinsing tube 112, and tube section 114 from fig.6; aeration tube 112 aerating with fresh air ¶ 17, 43), and
an inlet (second inlet; left-hand opening for allowing aeration tube 112 passing through 10) of the canister 10 (‘vessel’).
Eckstein fails to teach the regulator being disposed within an inlet of the canister. Kuebler teaches the regulator 15 ('first inlet valve', fig.1, ¶ 41) being disposed within an inlet. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein such that the regulator comprising an inlet valve, as taught by Kuebler, would be disposed within Eckstein’s inlet of the canister, for the purpose of operatively opening and closing the valve so that fluid can flow into and out of the chamber (¶ 41).

Claims 5-6, 8-11, 15-17, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Eckstein in view of Kuebler and Braunberger et al. (DE 102015110432 A1). For reference to citations from Braunberger, refer to the copy of Braunberger (FOR document with English Translation) mailed with the previous Office Action.

Regarding Claim 5, Eckstein/Kuebler fail to teach the regulator is a filter. Braunberger discloses a system with a multi-lumen instillation adapter provided with a suction lumen and a rinsing lumen. Braunberger teaches the regulator (comprised of 28, ‘ventilation valve’, page 20, ¶ 55, ll.797, and 24, ‘air filter’, page 20, ¶ 55, ll.811) is a filter (portion of regulator that is a suitable sterile filter 24, see ¶ 32, ll.489-492). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler such that the regulator also comprising a filter as taught by Braunberger, for the purpose of sustaining a permanent supply of ambient air to the dressing that is preferably filtered to sterilize the air before it reaches the wound (¶ 32, ll.489-492).

Regarding Claim 6, Eckstein/Kuebler fail to teach that the regulator is a filter, but does teach a bacterial filter in the system (cup-shaped filter that prevents bacteria, ¶ 39). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Eckstein/Kuebler such that that regulator is a bacterial filter, as taught by Braunberger, for the purpose of sustaining a permanent supply of ambient air to the dressing that is preferably filtered to sterilize the air before it reaches the wound (¶ 32, ll.489-492).

Regarding Claim 8, Eckstein/Kuebler fail to teach the filter has a known flow rate, however Braunberger teaches the filter (‘air filter’ as a part of the regulator, page 20, ¶ 55, ll.811) has a known flow rate (‘continuous flow of air’, ¶ 32, ll.494).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler to have the filter have a known flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Regarding Claims 9 and 10, Eckstein/Kuebler fail to teach the filter includes a plurality of orifices having a known flow rate, however Braunberger teaches the filter 24 (‘air filter’ as a part of the regulator, page 20, ¶ 55, ll.811) includes a plurality of orifices having a known flow rate (‘invariable ventilation opening’ providing permanent supply of ambient air with a continuous flow, ¶ 17, 32, ll.492-494). A ‘filter’, by definition, is “any substance, such as a porous material, through which liquid or gas is passed to remove suspended impurities or to recover solids.” (Dictionary.com). Thus, the filter of Braunberger can be construed as porous and full of orifices.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler to have the filter include a plurality of orifices having a known flow rate as taught by Braunberger, for the purpose of preventing wound exudate from passing through to the vacuum source (page 19, ¶ 54, ll.782-783).

Regarding Claim 11, as best understood, Eckstein teaches an actuator ("valve 116 is provided that can be actuated", ¶ 43; NOTE: the action of being ‘actuated’ suggests that the valve 116 would be obvious to have a structure that can be put into action, turned on, or start a process), but Eckstein/Kuebler fail to teach the regulator is a solenoid valve adapted to vary the flow rate, however Braunberger teaches the regulator (28/24) is a solenoid valve adapted to vary the flow rate (‘ambient air supplied temporarily and selectively’ suggesting varying the flow rate, ¶ 32, ll.498-499).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler to have the regulator be a solenoid valve adapted to vary the flow rate as taught by Braunberger, for the purpose of flushing air into the system rather than having a permanent inflow of air (¶ 32, ll.502), and to enable partial or complete ventilation of the wound space, for example during the so-called cyclic negative pressure treatment or when the negative pressure treatment is terminated (page 13, ¶ 32, ll.506-508).

Regarding Claim 15, Eckstein teaches the system further comprising a controller 100 (electronic control unit), but Eckstein/Kuebler fail to teach the controller is electrically coupled to the solenoid valve and adapted to receive an input for varying the flow rate over time. Braunberger teaches electrically controlling the solenoid valve (‘electrically controlled valve’, ¶ 32, ll.500-501) and receiving an input (input is ‘pressure difference between negative pressure present inside the second fluid path and the ambient pressure’, ¶ 32, ll.494-497) for varying the flow rate over time (‘ambient air supplied temporarily and selectively’ suggesting varying the flow rate, ¶ 32, ll.498-499).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system such that the controller as taught by Eckstein, is electrically coupled to the solenoid valve and adapted to receive an input for varying the flow rate over time, as taught by Braunberger, for the purpose of flushing air into the system rather than having a permanent inflow of air (¶ 32, ll.502), and to detect blockages in the first fluid flow path and use the air to purge blockages from the path (¶ 32, ll.503-504).

Regarding Claim 16, Eckstein teaches the controller 100 (electronic control unit), but Eckstein/Kuebler fail to teach the controller receives an input for providing an intermittent flow rate. Braunberger teaches the controller receives an input for providing an intermittent flow (‘ambient air supplied temporarily’ suggesting intermittent flow rate, ¶ 32, ll.498-499).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system such that the controller, as taught by Eckstein, receives an input for providing an intermittent flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Regarding Claim 17, Eckstein teaches the controller 100 (electronic control unit), but Eckstein/Kuebler fail to teach the controller receives an input for providing a variable flow rate. Braunberger teaches the controller receives an input for providing a variable flow rate (‘ambient air supplied selectively’ suggesting variable flow rate, ¶ 32, ll.498-499).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system such that the controller, as taught by Eckstein, receives an input for providing a variable flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Regarding Claim 34, Eckstein/Kuebler fail to teach controlling the air flow of ambient air includes providing ambient air at a known flow rate, however Braunberger teaches controlling the air flow of ambient air includes providing ambient air at a known flow rate (“continuous flow of air”, ¶ 32, ll.494).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler such that controlling the air flow of ambient air includes providing ambient air at a known flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Regarding Claim 35, Eckstein/Kuebler fail to teach controlling the air flow of ambient air includes providing ambient air at a variable flow rate, however Braunberger teaches controlling the air flow of ambient air includes providing ambient air at a variable flow rate (‘ambient air supplied selectively’ suggesting variable flow rate, ¶ 32, ll.498-499).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler such that controlling the air flow of ambient air includes providing ambient air at a variable flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Regarding Claim 36, Eckstein/Kuebler fail to teach controlling the air flow of ambient air includes providing ambient air at an intermittent flow rate, however Braunberger teaches controlling the air flow of ambient air includes providing ambient air at an intermittent flow rate (‘ambient air supplied temporarily’ suggesting intermittent flow rate, ¶ 32, ll.498-499).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler such that controlling the air flow of ambient air includes providing ambient air at an intermittent flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eckstein in view of Kuebler, Braunberger, and BePlate (US 20010000067 A1). 

Regarding Claim 7, Eckstein/Kuebler/Braunberger fail to teach the filter is a hydrophilic filter. BePlate discloses a combined filter for removing an aqueous fluid and entities such as bacteria, existing in such aqueous fluid, from a nonaqueous fluid ¶ 2). BePlate teaches the filter is a hydrophilic filter 1 (Abstract, ¶ 35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler/Braunberger such that the filter is a hydrophilic filter as taught by BePlate, for the purpose of removing fluid or other exudate before it reaches a patient (¶ 2).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Eckstein in view of Kuebler and Davidson et al. (US 20170106153 A1). 

Regarding Claim 37, Eckstein teaches measuring negative pressure (by means of pressure senor 94, fig. 6) within the sealed space (sealed space of the dressing 80) to generate negative pressure measurements (fig.6; ¶ 17, 42), however Eckstein/Kuebler fail to teach controlling the airflow of the ambient air in response to the negative pressure measurements. Davidson discloses an inhaler device for pulmonary delivery of at least one substance from a drug dose cartridge to an inhaling user, and teaches controlling the airflow of the ambient air in response to the negative pressure measurements (NOTE: valve is operated by valve controller in response to negative pressure, ¶ 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler such that measuring negative pressure within the sealed space to generate negative pressure measurements, as taught by Eckstein, would control the airflow of the ambient air in response to the negative pressure measurements as taught by Davidson, for the purpose of controlling a rate of carrier airflow generated by the system (¶ 5).

Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive for the following reasons:

On pages 6-7 of the Applicant’s remarks, the Applicant argues regarding the drawing objections that: 
The reference characters objected to in the Office Action are indicating the surface of the element they are describing and thus are properly placed in each respective box and underlined. Placing the reference characters in the box has been commonly practiced in the electronical arts for years, primarily for clarity purposes as set forth in 37 CFR 1.34(q). For at least these reasons the drawings are proper, and the Applicant respectfully requests that the drawing objections be withdrawn.

However, the Examiner respectfully disagrees:
For example, as noted in the drawing objections previously (and repeated above), Figure 1 includes underlined reference number 124. In the Specifications, reference character 124 is denoted as “an electric sensor” (page 8, ¶ 24). An electric sensor is not a surface nor cross section. An electric sensor is a device, or element, and thus it is intended for the electric sensor to use a lead line, see 37 CFR 1.84(q).

Applicant’s arguments with respect to claims 1, 5, and 33 have been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 7-8 of the Applicant’s remarks, the Applicant amended claims 1 and 33, and argued that claims 5-11, 15-17, 19-23, and 33-37 depend from claims 1 and 33 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claims 1 and 33 can be overcome in light of the previously mentioned prior art, Eckstein, BePlate, Davidson, and Braunberger, in addition to new art, Kuebler et al. (US 20170216093 A1), as discussed above. Additionally, since claims 5-11, 15-17, 19-23, and 33-37 depend from claims 1 and 33, they are similarly rejected as claims 1 and 33.

On page 7 of the Applicant’s remarks, the Applicant argues that for claim 1,
Eckstein cannot describe "wherein the second inlet comprises a regulator that is adapted to provide ambient air through the internal fluid conductor to the sealed space" as recited in amended claim 1.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that:
Eckstein is not relied upon to teach that the second inlet comprises a regulator. Eckstein and Kuebler are commensurate with each other because both references are negative pressure wound therapy systems, or vacuum therapy systems, that provide suction/vacuum to tissue of a patient. Kuebler teaches that the second inlet comprises a regulator 15 ('first inlet valve', fig.1, ¶ 41).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein such that the second inlet would comprise a regulator as taught by Kuebler, for the purpose of operatively opening and closing the valve so that fluid can flow into and out of the pump chamber (¶ 41).

On page 8 of the Applicant’s remarks, the Applicant argues that for claim 5,
The system of Eckstein would not work if the electromagnetically operated valve 116 were a filter because it could not be controlled by the electronic control unit 100 as intended. For at least these reasons, claim 5 is not obvious and allowable over Eckstein in view of Braunberger.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 5 under 35 U.S.C 103 as discussed above that:
Eckstein is not relied upon to teach that the regulator is a filter. Braunberger teaches the regulator (comprised of 28, ‘ventilation valve’, page 20, ¶ 55, ll.797, and 24, ‘air filter’, page 20, ¶ 55, ll.811) is a filter (portion of regulator that is a suitable sterile filter 24, see ¶ 32, ll.489-492). Additionally, it is commensurately noted in Braunberger that “Ambient air is preferably supplied…via an electrically controlled valve” (¶ 32, ll.498). The valve is composed of a filter which is electrically controlled, thus Applicant’s argument that that “filter…could not be controlled by the electronic control unit 100” is erroneous because the valve of Braunberger is an electrically controlled valve. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler such that the regulator is a filter as taught by Braunberger, for the purpose of sustaining a permanent supply of ambient air to the dressing that is preferably filtered to sterilize the air before it reaches the wound (¶ 32, ll.489-492).

Applicant’s arguments with respect to claims 1, 5, and 33 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785